DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statement filed 24 May 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  There is no English language translation of EP 2167925.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brrang (US # 9,581,488). With respect to claim 1, the Brrang reference discloses an instrument (1) for weighing an object in a commercial transaction, calibrated and subject to legal controls (Col. 1, ll. 13-19), comprising:
a weighing platform, sized and adapted to receive the object (inherent: and scale would of necessity have a weighing platform for holding the object to be weighed); at least one load cell (Col. 4, ll. 54-64) on which the weighing platform bears; a controller (Col. 4, ll. 44-54), comprising:
a weight-processing module (4), in communication with each of the at least one load cells to receive output signals therefrom and to generate weight and weighment information output data (Col. 5, ll. 3-48)1; and
a communications module (6) in bi-directional communication with the weight processing module (4) to receive weight output signals and legally required weighment information therefrom and to transmit data or instructions thereto, the communications module further in bi-directional encrypted communication with a general purpose computer (Col. 4, line 65 to col. 5, line 21; Col. 4, line 63 to col. 6, line 21) that is not subject to legal controls to receive data therefrom and to transmit data thereto (note that the data subject to 
software (7,8), implemented on or externally hosted for the general-purpose computer (3), the software having program code for:
establishing encrypted bidirectional communication with the communications module (Col. 5, line 63 to col. 6, line 27);
transmitting signals from the general-purpose computer to the communications module in the nature of data or instructions for the weight processing module and receiving the weight and weighment information output data from the communications module (Col. 5, ll. 49-62); and
displaying the weight and weighment information output data on the general-purpose computer as a primary display (Col. 6, ll. 65-67).
With respect to claim 3, the general purpose computer is described as a personal computer.
With respect to claim 8, a PC is normally assumed to be a reference to a “desktop” computer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-7, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frye et al (US # 6,919,516) in view of Brrang (US # 9,581,488). The Frye reference shows a platform scale for weighing a vehicle such as a “truck”, consisting of a platform (125) that is supported by multiple, 2 that communicate wirelessly with a master controller (130) and a remote computer (Col. 8, ll. 11-21). Frye discloses the claimed device except for the bi-directional encryption; however, as noted above, the Brrang reference discloses the software system claimed, and it would have been obvious to the ordinary practioner to use the encryption software in the system of Frye motivated by a need to secure the weight data from tampering.
With respect to claims 4-7, it was old and well-known to send data from a scale to various personal computing devices, such as smart phones, tablets, notebooks, and/or laptops, and since both references cite sending data to a remote computer, then it would have been obvious to send data to any handheld portable computing device for the convenience of the user.
With respect to claims 9 and 10, it would have been obvious to use any known wireless protocol to communicate between the load cells and the master controller of Frye motivated by their known suitability for their intended use.
With respect to claim 11, it would have been obvious to the ordinary practioner to communicate any data between the load cells and the general purpose computer that the end user thought was useful to see.
With respect to claim 12, Frye taches that each load cell is identified on the wireless network by its own logical address (Col. 12, ll. 36-60) as was well known with these types of multiple load cell platforms.
With respect to claim 13, Frye discloses that it was known to enable the general purpose computer to communicate with multiple devices (Col. 12, ll. 63-65).
With respect to claim 14, Frye shows a wireless router (Col. 9, ll. 6-11; Col. 10, ll. 54-59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references cited show truck platform scales similar to Frye.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103.  The examiner can normally be reached on Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RANDY W. GIBSON
Primary Examiner
Art Unit 2856

/RANDY W GIBSON/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 When the Brrang reference states that the load cell “take up some of the processing”, it is clear that the load cell mentioned is of the type equipped with its own built-in dedicated microprocessor and memory on a circuit board attached to the body of the load cell, as shown in US # 4,804,052 (Col. 2, ll. 32-41; Col. 5, ll. 1-29), or US # 4,815,547 (Figs. 1 & 5), for examples. See MPEP § 2131.01 for multiple reference 35 USC 102 (anticipation) rejections.
        2 Such as the kind shown in US # 4,815,547 (Griffen et al.), as Frye incorporates this patent by reference (Col. 4, ll. 63-67).